           Case 2:19-cv-01898-WBS-KJN Document 44-4 Filed 04/06/21 Page 1 of 2



 1
                                       UNITED STATES DISTRICT COURT
 2
                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
 3

 4
     ADRIAN BURRELL, an individual,                     )   Case No.: 2:19-cv-01898-WBS-KJN
 5
                                                        )
                       Plaintiff,                       )   [PROPOSED] ORDER GRANTING
 6
                                                        )   PLAINTIFFS’ LEAVE TO FILE A
     v.                                                 )   FOURTH AMENDED COMPLAINT AND
 7
                                                        )   RESET THE CASE SCHEDULE
                                                        )
 8   CITY OF VALLEJO, et al.                            )
                                                        )
 9
                                                        )
                                      Defendants.       )
10
                                                        )
                                                        )
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                        i
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
           Case 2:19-cv-01898-WBS-KJN Document 44-4 Filed 04/06/21 Page 2 of 2



     THE COURT GRANTS:
 1

 2
             1.    Plaintiffs leave to file their Fourth Amended Complaint within five (5) days of this Order.
 3
             2. The Court resets the case schedule from:
 4

 5
     Initial Expert Disclosures                            May 28, 2021
 6
     Rebuttal Expert Disclosures                           June 28, 2021
 7

 8   Close of Discovery                                    July 28, 2021

 9   Dispositive Motion Filing Deadline                    September 28, 2021
10
     Pretrial Conference                                   January 18, 2022
11
     Trial                                                 March 15, 2022
12

13

14
                  To as follows:

15
     Initial Expert Disclosures                            October 14, 2021
16

17   Rebuttal Expert Disclosures                           October 28, 2021

18   Close of Discovery                                    November 30, 2021
19
     Dispositive Motion Filing Deadline                    February 4, 2022
20
     Pretrial Conference                                   May 30, 2022
21

22
     Trial                                                 June 13, 2022

23

24
             IT IS SO ORDERED.
25
     DATE: ______, 2021
26
                                                    _______________________________
27

28                                                  HON. WILLIAM B. SHUBB
                                                    DISTRICT JUDGE
      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE                       1
      1901 Harrison St., Ste. 1140,
      Oakland, CA 94612
      Tel: (510) 929 - 5400
